DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is responsive to the claim amendments filed on 09/28/2021.  As directed by the amendment: claims 1-3, 7-8, 10-14, and 16-17 have been amended; and no claims have been added. Thus, claims 1-18 are presently pending in this application.

Response to Arguments
Applicant's arguments filed 09/28/2021 are not considered persuasive. Applicant argues “operation procedures of performing optical measurement to obtain the electrical signal and removing the influence of the three dimensional acceleration signals from the electrical signal to thereby obtain an infusion leakage/no-leakage signal during infusion to a patient cannot be done in a manner disclosed in Rule, i.e., “holding off’ the measurement when the vibrations are above the threshold and further measuring the sample when the vibrations drop below the vibration threshold”. This argument is not persuasive as claim 1 recites “”so that when the three dimensional acceleration signals exceed a threshold value, the control and calculation unit removes the influence of the three dimensional acceleration signals from the electrical signal, thereby obtaining an infusion leakage/no-leakage signal”. Rule et al. (U.S. 2011/0313318 A1) para. 174 “if the vibration sensor 2032 detects above-threshold vibrations, the system discards any ongoing measurements and “holds off” on performing further measurements until the vibrations drop below the threshold” (emphasis added). The claim does not specify in what way, manner, or method the influence of the three dimensional signal is removed, but instead merely that it is removed. Rule para. 174 further recites “Discarded measurements may be repeated after the vibrations drop below the vibration threshold”, which is interpreted to satisfy the claim limitation “thereby obtaining an infusion leakage/no-leakage signal” as the claim currently does not require this signal to obtained while the three dimensional acceleration signal is removed. Instead the claim has a cause and effect followed by the subsequent result afterword. The cause being exceeding the vibration threshold, the effect being removing the influence of the three dimensional acceleration signals, and the end result being obtaining an infusion leakage/no-leakage signal. Therefor Applicant’s arguments are not considered persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park Jersey-Willuhn et al. (US 2003/0216663 A1), in view of Rule et al. (US 2011/0313318 A1), further in view of Smith et al. (Second window for in vivo imaging). 
In regards to claim 1:
An infusion-leakage detection device comprising: a substrate; a circuit with an infusion-leakage detection region formed on the substrate, the region can be aligned to an IV catheter which is inserted into a blood vessel of a patient (Para. 76-77 “A polymer protein coating adhesive, hydrogel adhesives, and conductive ink sensor pathway are applied to the tissue-contacting segment 118. A silver conductive ink adhesive can be applied in a selected configuration. [0077] A caretaker uses the monitoring system 200 
Alternate embodiments considered usable together due to Para. 211. “those skilled in the art will readily implement the steps necessary to provide the structures and methods disclosed herein, and will understand that the process parameters, materials, and dimensions are given by way of example only and can be varied to achieve the desired structure as well as modifications which are within the scope of the invention”.
Jersey-Willuhn does not appear to explicitly teach the acceleration detector as claimed. Rule teaches, and an acceleration detector which is connected to the control and calculation unit; wherein the acceleration detector senses body movement of a so that when the three dimensional acceleration signals exceed a threshold value, the control and calculation unit removes the influence of the three dimensional accelerations signals from the electrical signal, therby obtaining an infusion leakage/no-leakage signal (Para. 174 “The analyzer 2010 may also include a vibration sensor 2032 (e.g., one or more accelerometers) disposed near one (or both) of the detectors 2036 and 2030. The output of the vibration sensor 2032 is monitored, and suitable actions are taken if the measured vibration exceeds a vibration threshold. For example, in some embodiments, if the vibration sensor 2032 detects above-threshold vibrations, the system discards any ongoing measurement and "holds off" on performing further measurements until the vibrations drop below the threshold. Discarded measurements may be repeated after the vibrations drop below the vibration threshold” As stated above in response to arguments Examiner considers Rule to teach this limitation as Rule removes the influence of the three dimensional signal by discarding ongoing measurements and “holds off” when the vibration threshold is exceeded and results in a obtaining an infusion leakage/no-leakage signal due to “Discarded measurements may be repeated after the vibrations drop...”.).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the leakage detection system taught by Jersey-Willuhn to include the accelerometer and movement determination taught by Rule.
This would have been motivated by Rule (Para. 172-174 " The sensitivity to vibrations, also known as "microphonics," can introduce a noise component to the measurement of the reference and sample energy beams E.sub.r, E.sub.s using some 
Jersey-Willuhn does not appear to explicitly teach the wavelength range as claimed. Smith teaches, wherein the light-emitting element emits a light with wavelength within the second optical window of biological organization to a target organization of the patient (Page 1 Paras.2-3 “biocompatible fluorescent single-walled carbon nanotubes that emit between 950 and 1,300 nm”).
 It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the leakage detection system taught by Park to emit light between the wavelengths of 950 and 1400 as taught by Smith.
This would have been motivated by Smith (Page. 1  Para. 2 “Simulations and modeling studies of optical imaging in turbid media such as tissue or blood suggested that it would be possible to improve signal to noise ratios by over 100-fold……that emit light at 1,320 nm).
In regards to claim 2:
The infusion-leakage detection device of claim 1, taught by Jersey-Willuhn as described in parent claim rejection.
Jersey-Willuhn teaches, further comprising: an amplifier formed on the substrate, configured to amplify the electrical signal from the light detector and feed this amplified amplified signal from the amplifier as leakage, then the alarm command is sent to the alarm unit and the first communication unit, respectively, to generate the alarm signals (Para. 69 “The infusion system 100, upon detection of one or more particular conditions, can generate a detection signal, a status and alarm notification, giving medical surveillance of the status of tissue as a patient receives an infusion. The surveillance signal notifies a health care provider or caretaker to intervene early to avoid intravascular complications. The alarm 
Jersey-Willuhn discloses the claimed invention except for the first communication unit and the alarm unit formed on the substrate. It would have been an obvious matter of design choice to rearrange the communication unit and alarm unit positioning, since such a modification would have involved a mere change in location of the components and not change the functionality of the components. This change is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.
	
	
In regards to claim 3:
The infusion-leakage detection device of claim 1, taught by Jersey-Willuhn as described in parent claim rejection.
Jersey-Willuhn teaches, further comprising an indicating region formed on the substrate, the indicating region comprises an open groove on one side of the infusion-leakage detection device to hemi-surround the hub at the proximal end of the IV catheter, and a region which is a semi-transparent or transparent area with some width along a central line of the detection device for seeing through (See annotated Fig. 3 below. Abstract “The infusion system has at least partially transparent flexible film barrier dressing in a flexible membrane that incorporates a plurality of sensors capable of detecting tissue condition and a control unit capable of coupling to the film barrier dressing that monitors signals from the sensors.” Para. 96-97 “The film barrier dressing 300 is positioned so that the needle tip is covered by the void interior to the frame 310”, 

    PNG
    media_image1.png
    492
    375
    media_image1.png
    Greyscale


In regards to claim 5:
The infusion-leakage detection device of claim 1, taught by Jersey-Willuhn as described in parent claim rejection.
Jersey-Willuhn does not appear to explicitly teach the wavelength range as claimed. Smith teaches, wherein the wavelength range of the light-emitting element is within or covers the second biological optical window which is about from 1000nm to 1350nm (Page 1 Paras.2-3 “biocompatible fluorescent single-walled carbon nanotubes that emit between 950 and 1,300 nm”).
 It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the leakage detection system taught by Park to emit light between the wavelengths of 950 and 1400 as taught by Smith.
This would have been motivated by Smith (Page. 1  Para. 2 “Simulations and modeling studies of optical imaging in turbid media such as tissue or blood suggested that it would be possible to improve signal to noise ratios by over 100-fold……that emit light at 1,320 nm).
In regards to claim 6:
The infusion-leakage detection device of claim 1, taught by Jersey-Willuhn as described in parent claim rejection.
Jersey-Willuhn teaches, wherein the light emitted from the light-emitting element can be a DC light or an AC light (Para. 145 “infrared light emitting diode (LED)/phototransistor pair” considered a DC light, as LED’s are intrinsically DC powered. LED’s may run on AC but require additional hardware to convert the AC to DC 
In regards to claim 7:
The infusion-leakage detection device of claim 1, taught by Jersey-Willuhn as described in parent claim rejection.
Jersey-Willuhn teaches, wherein there are one of the light-emitting element and two of the light detectors, (Fig. 1 elements 120, Para. 60 “The sensors 120 can be of a single type or multiple types and are capable of detecting signals using one or more sensing technologies. Suitable sensor types include bio-impedance, spectrometry, spectrophotometer, oximeter, photonics, other optical technology” Para. 145 “In one example, the optical sensor 800 is an infrared light emitting diode (LED)/phototransistor pair that can sense detectable variations in skin characteristics. The optical sensor 800 comprises an emitter or infrared transmitter (LED) 810 and a photonics or retrosensor detector 812 that measure light reflections to derive data points.” Each element 120 considered to be a LED/phototransistor pair as described by Jersey-Willuhn and is therefore considered to teach the configuration of one light-emitting element and two light detectors.).
Jersey-Willuhn discloses the claimed invention except for and the light-emitting element and the light detectors are arranged in the form of a triangle. It would have been an obvious matter of design choice to change the positioning of the detectors and emitters to form the shape of a triangle, since such a modification would have involved a mere rearrangement of parts. Examiner further notes Applicant’s disclosure provides no 
	
	
In regards to claim 8:
The infusion-leakage detection device of claim 1, taught by Jersey-Willuhn as described in parent claim rejection.
Jersey-Willuhn teaches, wherein there are two of the light-emitting elements and two of the light detectors (Fig. 1 elements 120, Para. 60 “The sensors 120 can be of a single type or multiple types and are capable of detecting signals using one or more sensing technologies. Suitable sensor types include bio-impedance, spectrometry, spectrophotometer, oximeter, photonics, other optical technology” Para. 145 “In one example, the optical sensor 800 is an infrared light emitting diode (LED)/phototransistor pair that can sense detectable variations in skin characteristics. The optical sensor 800 comprises an emitter or infrared transmitter (LED) 810 and a photonics or retrosensor detector 812 that measure light reflections to derive data points.” Each element 120 considered to be a LED/phototransistor pair as described by Jersey-Willuhn and is therefore considered to teach the configuration of two light-emitting elements and two light detectors.).
Jersey-Willuhn discloses the claimed invention except for “both the light-emitting elements and the light detectors are arranged in the form of a rectangle or square, and the two light-emitting elements are located diagonally and same to the light detectors”. It would have been an obvious matter of design choice to change the positioning of the detectors and emitters to form the shape of a triangle, since such a modification would 

In regards to claim 9:
The infusion-leakage detection device of claim 1, taught by Jersey-Willuhn as described in parent claim rejection.
Jersey-Willuhn teaches, wherein the substrate comprises a flexible printed circuit (FPC) or a printed circuit board (PCB) (Para. 76-77 “A polymer protein coating adhesive, hydrogel adhesives, and conductive ink sensor pathway are applied to the tissue-contacting segment 118. A silver conductive ink adhesive can be applied in a selected configuration. A caretaker uses the monitoring system 200 by applying the tissue contacting segment 118 to the surface of a patient's skin at one or more monitoring positions, including over the site of intravascular insertion.” Considered a FPC).
Claim(s) 10, 12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park Jersey-Willuhn et al. (US 2003/0216663 A1), in view of Rule et al. (US 2011/0313318 A1), further in view of Smith et al. (Second window for in vivo imaging), further in view of Hall et al. (US 2006/0189926 A1). 
In regards to claim 10
An infusion-leakage detection and interruption system, comprising: an infusion-leakage detection device of claim 2; taught by Jersey-Willuhn as described in parent claim rejection.
Jersey-Willuhn teaches and an infusion interruption device: wherein the infusion-leakage detection device transfers the detected data and alarm signal to the server and the infusion interruption device via a wireless network (Para. 81 “forwards information on tissue condition by a wireless interface card, for example, to one or more display screens.”); wherein the server connects to an intranet network system in a hospital so that the detected infusion- leakage data and the alarm signal can be delivered to the monitoring computer of the nurse station or the smart phone/tablet (Para. 81 “In one example, information can be web enabled and sent via the Internet to a caregiver via personal digital assistant (PDA).”, Para. 71 “an alarm or enunciator that enables a caretaker, for example a nurse, positioned in a remote location to supervise a patient's infusion.”); wherein the infusion-leakage interruption device is activated when receiving the signal of alarm command from the infusion-leakage detection device to block the infusion flow in an infusion conduit connected to the IV catheter to cease the leakage not to get worse (Para. 71 “The infusion system 100 monitors patient tissue condition and, under control of a surveillance program executing in the control unit 124, can detect harmful tissue conditions and reduce complications by adjusting infusion flow or terminate infusion in response to the alarm condition.”).
Jersey-Willuhn does appear to directly and explicitly teach the use of a server as claimed. Hull teaches, a server (Para. 512 “The data system may comprise one or more data-containing devices (e.g., computers, servers, storage devices) in communication 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the communication system and network taught by Jersey-Willuhn to include a server as taught by Hall.
This would have been motivated by Jersey-Willuhn (Para. 69 “The infusion system 100, upon detection of one or more particular conditions, can generate a detection signal, a status and alarm notification, giving medical surveillance of the status of tissue as a patient receives an infusion. The surveillance signal notifies a health care provider or caretaker to intervene early to avoid intravascular complications.”) and Hall (Para. 513 “and/or medical devices, which are interlinked by the one or more data links. Additional devices other than those listed above can be connected to the data system. In some embodiments, the data system comprises a local network and covers a limited 
In regards to claim 12:
The infusion-leakage detection and interruption system of claim 10, taught by Jersey-Willuhn as described in parent claim rejection.
Jersey-Willuhn teaches, wherein the infusion-leakage detection device further comprises an indicating region formed on the substrate, the indicating region comprises an open groove on one side of the infusion-leakage detection device to hemi-surround a hub at a proximal end of, and a region which is a semi-transparent or transparent area with some width along the central line for seeing through (See annotated Fig. 3 below. Abstract “The infusion system has at least partially transparent flexible film barrier dressing in a flexible membrane that incorporates a plurality of sensors capable of detecting tissue condition and a control unit capable of coupling to the film barrier dressing that monitors signals from the sensors.” Para. 96-97 “The film barrier dressing 300 is positioned so that the needle tip is covered by the void interior to the frame 310”, Para. 88-93 “The film barrier dressing 300 has a laminar structure comprising, for example, a base film 312, an adhesive layer 314 coupled to an application side of the base film 312 and a foam layer 316 coupled to the base film surface opposite the adhesive.”, “the frame 310 extends along peripheral edges of the film barrier dressing 

    PNG
    media_image1.png
    492
    375
    media_image1.png
    Greyscale


In regards to claim 14:
The infusion-leakage detection and interruption system of claim 10, taught by Jersey-Willuhn as described in parent claim rejection.
Jersey-Willuhn does not appear to explicitly teach the wavelength range as claimed. Smith teaches, wherein the wavelength range of the emitted light of the light-
 It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the leakage detection system taught by Park to emit light between the wavelengths of 950 and 1400 as taught by Smith.
This would have been motivated by Smith (Page. 1  Para. 2 “Simulations and modeling studies of optical imaging in turbid media such as tissue or blood suggested that it would be possible to improve signal to noise ratios by over 100-fold……that emit light at 1,320 nm).
In regards to claim 15:
The infusion-leakage detection and interruption system of claim 10, taught by Jersey-Willuhn as described in parent claim rejection.
Jersey-Willuhn teaches, wherein the light emitted from the light-emitting element can be a DC light or an AC light (Para. 145 “infrared light emitting diode (LED)/phototransistor pair” considered a DC light, as LED’s are intrinsically DC powered. LED’s may run on AC but require additional hardware to convert the AC to DC in order to function.).
In regards to claim 16:
The infusion-leakage detection and interruption system of claim 10, taught by Jersey-Willuhn as described in parent claim rejection.
Jersey-Willuhn teaches, wherein there are one of the light-emitting element and two of the light detectors, and the light-emitting element and the light detectors are arranged in a form of triangle (Fig. 1 elements 120, Para. 60 “The sensors 120 can be of a single type or multiple types and are capable of detecting signals using one or more sensing technologies. Suitable sensor types include bio-impedance, spectrometry, spectrophotometer, oximeter, photonics, other optical technology” Para. 145 “In one example, the optical sensor 800 is an infrared light emitting diode (LED)/phototransistor pair that can sense detectable variations in skin characteristics. The optical sensor 800 comprises an emitter or infrared transmitter (LED) 810 and a photonics or retrosensor detector 812 that measure light reflections to derive data points.” Each element 120 considered to be a LED/phototransistor pair as described by Jersey-Willuhn and is therefore considered to teach the configuration of one light-emitting element and two light detectors.).
Jersey-Willuhn discloses the claimed invention except for and the light-emitting element and the light detectors are arranged in the form of a triangle. It would have been an obvious matter of design choice to change the positioning of the detectors and emitters to form the shape of a triangle, since such a modification would have involved a mere rearrangement of parts. Examiner further notes Applicant’s disclosure provides no criticality to this shape of the arrangement. This change is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.

In regards to claim 17
The infusion-leakage detection and interruption system of claim 10, taught by Jersey-Willuhn as described in parent claim rejection.
Jersey-Willuhn teaches, wherein there are two of the light-emitting elements and two of the light detectors, and the light-emitting elements and the light detectors are arranged in a form of rectangular or square, and the two light-emitting elements are located diagonally and same to the light detectors (Fig. 1 elements 120, Para. 60 “The sensors 120 can be of a single type or multiple types and are capable of detecting signals using one or more sensing technologies. Suitable sensor types include bio-impedance, spectrometry, spectrophotometer, oximeter, photonics, other optical technology” Para. 145 “In one example, the optical sensor 800 is an infrared light emitting diode (LED)/phototransistor pair that can sense detectable variations in skin characteristics. The optical sensor 800 comprises an emitter or infrared transmitter (LED) 810 and a photonics or retrosensor detector 812 that measure light reflections to derive data points.” Each element 120 considered to be a LED/phototransistor pair as described by Jersey-Willuhn and is therefore considered to teach the configuration of two light-emitting elements and two light detectors.).
Jersey-Willuhn discloses the claimed invention except for “both the light-emitting elements and the light detectors are arranged in the form of a rectangular or square, and the two light-emitting elements are located diagonally and same to the light detectors”. It would have been an obvious matter of design choice to change the positioning of the detectors and emitters to form the shape of a triangle, since such a modification would have involved a mere rearrangement of parts. Examiner further notes Applicant’s disclosure provides no criticality to this shape of the arrangement. 

In regards to claim 18:
The infusion-leakage detection and interruption system of claim 10, taught by Jersey-Willuhn as described in parent claim rejection.
Jersey-Willuhn teaches, wherein the substrate comprises a flexible printed circuit (FPC) or a printed circuit board (PCB) (Para. 76-77 “A polymer protein coating adhesive, hydrogel adhesives, and conductive ink sensor pathway are applied to the tissue-contacting segment 118. A silver conductive ink adhesive can be applied in a selected configuration. A caretaker uses the monitoring system 200 by applying the tissue contacting segment 118 to the surface of a patient's skin at one or more monitoring positions, including over the site of intravascular insertion.” Considered a FPC).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park Jersey-Willuhn et al. (US 2003/0216663 A1), in view of Rule et al. (US 2011/0313318 A1), further in view of Smith et al. (Second window for in vivo imaging), and Schultz (US 5,960,795). 
In regards to claim 4:
The infusion-leakage detection device of claim 3, taught by Jersey-Willuhn as described in parent claim rejection.

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the infusion leakage detection device taught by jersey-Willuhn to include the alignment indicia taught by Schultz.
This would have been motivated by Schultz (Col 6:22-36 “could be any desired pattern helpful in aiding the care giver to align wound covering device 410 over wound 50”). Helping the care giver align the wound dressing faster and more accurately reduces the chance for infection as the dressing can be applied quicker. 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park Jersey-Willuhn et al. (US 2003/0216663 A1), in view of Rule et al. (US 2011/0313318 . 
In regards to claim 11:
The infusion-leakage detection and interruption system of claim 10, taught by Jersey-Willuhn as described in parent claim rejection.
Jersey-Willuhn teaches, wherein the infusion-leakage interruption device comprises: a control unit (Para. 69-70 “The alarm may be an audible sound, a warning screen display for a computer, a vibration or buzzer annunciation, flashing lights, or any other suitable signal. The notification signal may be delivered to a proximal or remote location. The control unit 124 may have an alarm or enunciator that enables a caretaker, for example a nurse, positioned in a remote location to supervise a patient's infusion.”). 
Jersey-Willuhn does not appear to explicitly teach pinch valve as claimed. Hall in view Lundquist teaches, a second communication unit configured to receive an alarm command signal transmitted from the infusion-leakage detection device or from the wireless network; and a pinch valve having a fixed holder in which the infusion conduit is placed; wherein when the second communication unit receives an alarm command signal, it triggers the control unit to control the pinch valve to pinch off the infusion conduit (Hall teaches, Para. 134 “In one embodiment, the respective passageways on which valves 312, 313, 316, and 323 are situated along passageways that are flexible tubes, and valves 312, 313, 316, and 323 are "pinch valves," in which one or more movable surfaces compress the tube to restrict or stop flow therethrough. In one embodiment, the pinch valves include one or more moving surfaces that are actuated to move together and "pinch" a flexible passageway to stop flow therethrough”, Figs. 13A-
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the leakage detection system taught by Jersey-Willuhn to include the alarm, communication unit, and pinch valve shut off taught by Hall in view of Lindquist.
This would have been motivated by improving patient safety as demonstrated by Hall (Para. 455 “This ensures that the pump is not operated indefinitely to draw blood from the patient in case of a sensor failure or other system failure, and it also ensures that the caregiver is alerted to a possible sensor failure, a blockage in the infusion tube “). 

Claim(s) 13 Park Jersey-Willuhn et al. (US 2003/0216663 A1), in view of Rule et al. (US 2011/0313318 A1), further in view of Smith et al. (Second window for in vivo imaging), Hall et al. (US 2006/0189926 A1), and Schultz (US 5,960,795). 
In regards to claim 13:
The infusion-leakage detection and interruption system of claim 10, taught by Jersey-Willuhn as described in parent claim rejection.
Jersey-Willuhn does not appear to explicitly teach the indicia as claimed. Examiner notes the indicia is considered to have a functional relationship with the structure as it aids in aligning the structure.  Shultz teaches, further comprising a line or arrow marker on the central line of the indicating region configured to align the infusion-leakage detection region to the IV catheter and its hub (Fig. 3 center element 470, Col 6:22-36 “Although alignment pattern 470 is shown as three parallel lines, it should be noted that alignment pattern 470 could be any desired pattern helpful in aiding the care giver to align wound covering device 410 over wound 50. For example, alignment pattern 470 may be a single line, several offset lines, a centering point or a grid pattern. In addition to aiding the care giver in positioning wound covering device 410 over wound 50, alignment pattern 470 may be used to align wound covering device 410 over a medical device, such as a catheter or intravenous tube extending from the patient's skin.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the infusion leakage detection device taught by jersey-Willuhn to include the alignment indicia taught by Schultz.
This would have been motivated by Schultz (Col 6:22-36 “could be any desired pattern helpful in aiding the care giver to align wound covering device 410 over wound 50”). Helping the care giver align the wound dressing faster and more accurately reduces the chance for infection as the dressing can be applied quicker. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark A Igel whose telephone number is (571)272-7015. The examiner can normally be reached Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783